          Case 2:19-cv-01784-GMN-NJK Document 36 Filed 11/19/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   JULIUS CZUDAR,
                                                          Case No.: 2:19-cv-01784-GMN-NJK
 8          Plaintiff(s),
                                                                         ORDER
 9   v.
10   PRO-VIGIL, INC.                                                 [Docket No. 35]
11          Defendant(s).
12         Pending before the Court is the parties’ stipulation to extend discovery deadlines. Docket
13 No. 35. A request to extend deadlines in the Court’s scheduling order must be supported by a
14 showing of good cause for the extension. Local Rule 26-3; see also Johnson v. Mammoth
15 Recreations, Inc., 975 F.2d at 608–09. 1 A request to extend deadlines must also provide “[a]
16 specific description of the discovery that remains to be completed.” Local Rule 26-3(b).
17         Here, the parties fail to provide a specific description of the discovery that remains to be
18 completed. See Docket No. 35 at 3. Further, the stipulation requests a 90-day extension in some
19 sections and a 120-day extension in others. Compare id. at 1, 2, with id. at 3.
20         Accordingly, the Court DENIES the parties’ stipulation without prejudice. Docket No.
21 35.
22         IT IS SO ORDERED.
23         Dated: November 19, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
          1
            The “good cause” standard in Local Rule 26-3 is the same as the standard governing
28 modification of the scheduling order under Fed. R. Civ. P. 16(b).

                                                    1
